 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPfizer, Inc. and Houston J. Alexander. Case 14 CA12169'September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn May 31, 1979, Administrative Law Judge Rob-ert W. Leiner issued the attached Decision in this pro-ceeding. Thereafter, Respondent, Pfizer, Inc., filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,2with the followingmodifications.The Administrative Law Judge specifically foundthat Alexander would have been hired if it were notfor the information received as a result of the refer-ence check. We agree. However, even accepting as wedo the Administrative Law Judge's conclusion thatRespondent was lawfully entitled to conduct such areference check we do not believe that Respondentcould lawfully place any reliance on the informationreceived.The whole theme of the information received wasthat Alexander was an ex-union president and a trou-blemaker. Such a basis so unlawfully taints the wholeevaluation that we fail to see any other aspects of hisevaluation as an employee can be given credence. Ac-cordingly, although as we have indicated we do notquestion Respondent's right to have such a referencecheck made it can be relied upon only to the extentthat the unlawful considerations can reasonably besaid to have been removed. Here there is no doubtthat the unlawful aspects colored the entire evalu-ation, and in such circumstances we are constrainedto conclude that the sole and only basis for the refusalto hire Alexander was an unlawful one.Accordingly, we find in agreement with the Admin-istrative Law Judge that Respondent's refusal to hireAlexander violated Section 8(a)(l) and (3) of the Act.I As noted by the Administrative Law Judge, Obear-Nester Glass, Divi-sion of Indian Head, Inc., entered into a settlement agreement with theRegional Director in Case 14-CA-12309 and is no longer a respondent inthis proceeding. The caption has been amended accordingly.2 In light of our recent determination in Hickmott Foods, Inc., 242 NLRB1357 (1979), we shall change the broad order recommended by the Adminis-trative Law Judge to a narrow order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Pfizer,Inc., East St. Louis, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph (b):"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Bot-tle Glass Blowers Association of the UnitedStates and Canada, Local Union No. 130, AFL-CIO, or any other labor organization, by refusingto hire, or by in any other manner discriminatingin terms and conditions of employment against,an employee or applicant for employment, be-cause of his membership in, activities on behalfof, or sympathy for the above-named Union orany other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act, asamended.WE WILL offer to Houston J. Alexander imme-diate employment, without prejudice to his se-niority or other rights and privileges, dating fromDecember 4, 1978, to the position of probation-ary employee or, if that position no longer exists,to a substantially equivalent position, and WEWILL make him whole for any loss of earnings hemay have suffered as a result of our discrimina-tion against him, plus interest.PFIZER, INC.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thiscase was heard in St. Louis, Missouri, on April 16, 1979.The underlying charge against Pfizer, Inc., herein called Re-245 NLRB No. 1852 1958. At the present time Pfizer and Local 1850 have a 3-year collective-bargaining agreement expiring in 1980. Theagreement contains a union-security clause requiring mem-bership in the Union as a condition of employment follow-ing a 60-day probationary period of employment. Pfizeralso has collective-bargaining agreements with two otherunions: Local 309, IBEW represents Pfizer's 7 electricians;Local 2, Operating Engineers, represents Pfizer's 10 boiler-room employees. This East St. Louis. Illinois, plant has alabor relations history commencing 1956 regarding its pro-duction and maintenance employees. Pfizer acquired the fa-cility in 1962. In the period of 1936 to the present time nounfair labor practice complaints have been issued involvingthis plant. In 1978 Local 1850 filed 75 written grievancesagainst Pfizer, there was an arbitration, and there were ap-parently other grievances settled before the written griev-ance stage of the grievance procedure under Respondent'scollective-bargaining agreement with Local 1850. Thus. Re-spondent has a long history of dealing with unions, and theincumbent. Local 1850, is not dormant.The Pfizer plant in East St. Louis is the major employerin that city. In 1978, 18,000 applications for employmentwere filed in the St. Louis plant, from which Respondenthired 31 production and maintenance employees. 4 serviceemployees, and 4 employees in skilled trades.Applications for employment are filed continuously. butRespondent Pfizer does not inspect these applications ex-cept when openings occur which are required to be filled.Respondent's personnel manager does the actual screeningand hiring of new production and maintenance employees.He reviews the applications already on file and selects onlythose in whom Respondent, on the basis of education andprior experience, is interested. Thereafter, the prospectiveemployees, actually applicants for the openings, are inter-viewed. Those interviewed, in whom Respondent has a con-tinued interest, are sent for physical examination at the Em-ployer's expense, and the employees' references, providedby the candidate, are then checked. Pfizer's policy is not tohire employees who are unable to pass the company phys-ical examination, but there is no established policy prohib-iting it from hiring an employee who has unfavorable refer-ences.In the first week of November 1978 Respondent's pro-duction manager informed the personnel manager, JamesF. Murphy, that there was a need for three laborers. Per-sonnel Manager Murphy then screened approximately 100existing applications and excluded all but 4 to 6 candidates.He told his secretary to contact the four to six candidatesand set up interviews. Among the four to six candidates forthe three openings were the Charging Party, Houston J.Alexander, and Henry Lofton.The normal interview procedure includes a description ofthe nature of the job, and if the candidate particularly im-presses Murphy the candidate is selected for physical ex-amination at company expense, which is $30. Because ofthis expense very few candidates are selected for a physicalexamination unless they are seriously considered. Each pro-duction and maintenance employee is told that he mustserve a 60-day probationary period in a laborer's job which,essentially, requires hauling 50-pound bags of pigment. Thestarting salary of probationary employees in 1978 was $6.64spondent, was filed on January 18. 1979. An Order consoli-dating cases, complaint, and notice of hearing issued onMarch 29. 1979, to which Respondent, Pfizer, Inc., filed atimely answer. The primary issue is whether Respondentrefused to hire an applicant for employment, the ChargingParty, because of lawful business and personnel consider-ations or because of an employment reference (G.C. Exh.3), from Obear-Nester Glass, Division of Indian Head.Inc.,' in which that latter employer stated that the ChargingParty should be avoided as an employee and, indeed, wasineligible for rehire by it, inter alia. because of various defi-ciencies including being a "troublemaker" and an "ex-pres-ident of the union who tends to be an instigator."Upon the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by General Counsel and Respondent afterthe conclusion of the hearing (the parties waived oral argu-ment), I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, Pfizer, Inc., an Illinois corporation, main-tains an office and place of business at 2001 Lynch Avenue,East St. Louis, Illinois, where it is engaged in the manufac-ture, sale, and distribution of iron oxide and related prod-ucts and concedes that in the year ending December 31,1978, a representative period, it manufactured, sold, anddistributed from its East St. Louis plant products valued atin excess of $50,000, of which products valued in excess of$50,000 was shipped from said plant directly to points out-side the State of Illinois. Respondent admits and I find thatat all material times it has been and is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAt the hearing Respondent withdrew its denial, admitted,and I find that Bottle Glass Blowers Association of theUnited States and Canada, Local 130, AFL-CIO, hereincalled the Union, is and has been at all material times alabor organization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's East St. Louis, Illinois, plant produces ironoxide pigment for the paint and the building supply indus-tries. It employs approximately 380 employees of whom270 are in the production and maintenance department,which latter employees have been represented by Local1850, Painters and Allied Trades Union, AFL-CIO, sinceI At the hearing Obear-Nester Glass, Division of Indian Head, Inc.. en-tered into a settlement agreement with the Regional Director, which I ap-proved, disposing of its liability in this matter. Thereafter, while no partymoved to strike the name of Obear-Nester Glass from the caption it was nolonger a respondent in this proceeding,PFIZER INC.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1/2 cents per hour; the interviewed candidate is told that ifRespondent, after the probationary period. decides to con-tinue the probationer in employment it will assign him toone of the particular job classifications where openingsexist. The employee is also told that he is under an obliga-tion to join a union after the probationary period as a con-dition of employment in the classification in which the em-ployee's job exists. The probationary employee, aside fromhauling bags of iron oxide, does cleanup and utility work.In the interview no further mention of unions is made andno question of the employee's union activities is asked. Fi-nally, the employees are told that the references appearingin the employee's application will be checked by Pfizer.The Charging Party, Houston J. Alexander, was em-ployed by Obear-Nester Glass, Division of Indian HeadCo., Inc., in its East S. Louis, Illinois plant for more than 19years. For the 3 to 4-year period ending in 1978 he wasemployed as a "group leader" in the shipping departmentwhere his principal duty on the midnight to 8 a.m. shift wasto work with other employees in the loading and unloadingof pallets of glass, the chief product of Obear-Nester Glass.At the end of October 1978, when Alexander learned thatObear-Nester intended to close its East St. Louis plant as ofJanuary 31, 1979, Alexander sought a new job and was ableto do this during the day because he worked on the nightshift. On or about November 7, 1978, Alexander submittedan employment application (G.C. Exh. 4), for work at Re-spondent's East St. Louis plant. Thereafter. he was con-tacted by Respondent, and an interview was scheduled forhim. Alexander alleges that the interview took place onWednesday, November 22, whereas Respondent allegesthat it took place on November 21. The resolution of thedate this interview appears immaterial, but in view of theCharging Party's confidence in the date in relation to otherdates I shall accept the Charging Party's recollection thatthe interview took place on Wednesday, November 22. Inparticular, he testified that the day following the interviewwas Thanksgiving, Thursday, November 23, and he wasunable to take the physical the day following the interviewnotwithstanding that he and Respondent were eager tohave him take the physical examination as soon as possible.Further, Respondent submitted no written evidence such asMurphy's dated notes of the interview.The Interview of Alexander by Murphy onNovember 22, 1978Murphy told Alexander that as a probationary laborer hewould be performing a manual job. He asked Alexander ifhe knew Henry Lofton, whom he had just interviewed. Af-ter Alexander told him that he did know Lofton, Murphytold Alexander that, like the United States Marines, Pfizerwas looking for a "few good men." Murphy learned at theinterview, in conformity with the application. that Alex-ander had worked for Obear-Nester Glass Company formore than 19 years2and had an industrial license, i.e., aState of Illinois license permitting Alexander to operate aforklift hi-lo truck. Murphy asked Alexander if the physical2 Murphy found Alexander's and Lofton's long service to be "a very favor-able criteria Isic] in selection of applicants."exam.nation and the reference check were passed whetherAlexander would start immediately, but Alexander toldhim that he could not quit his job at Obear-Nester GlassCompany because to do so would eliminate receiving theseverance pay which employees receive if they remainedwith Obear-Nester until it closed its doors. Murphy saidthat was all right with Pfizer, but that he wanted Alexanderto be able to come to work as soon as possible. Murphy toldAlexander, "I think we can use you", that the starting sal-ary for a probationary employee was $6.64 1/2 cents perhour, to be sure to take the physical as soon as possible. andthat after the results of the physical and the reference checkhad been made he would notify Alexander "one way oranother" about hiring.Murphy took and passed the physical examination aboutNovember 25, 1978. Lofton also passed the physical.On November 28, 1978, with the results of the physical athand, Murphy instructed his subordinate, John C. Watts, asupervisor of industrial relations in the East St. Louis plant,to make a telephone check of Alexander's and Lofton's ref-erences. On November 28, 1978, Watts telephoned Obear-Nester to check the Alexander and Lofton references. Atthe time of his telephone call he had before him a Pfizerform entitled "Telephone Reference Check." a two-pagedocument containing, in addition to the name of the appli-cant and the applicant's employer, the dates of employmentwith the prior employer, the occupation at the prior em-ployer. and seven additional questions. That executed form(G.C. Exh. 3). bearing at the top the date "1 1-28-78," is theresult of Watts' telephone call to and transcribed answersfrom Sharon Bauer, supervisor of personnel and industrialrelations at Obear-Nester Glass. Bauer's3responses, as re-corded by Watts, show that the Charging Party correctlystated that he was a forklift driver and received a salary of$278 per week.The Answers Appearing on the General Counsel'sExhibit 3Question 4 on the document asked: "What did you thinkof his/her ability and job perfirmance?". (Underscoring ap-pears in the document.) The response written by Watts pur-suant to Bauer's answer is: "Can not speak favorably."Question 5 on the document asked: "Has he/she anyglaring weak points or did you have problems with him/her?". Watts recorded the following answer: "An ex-pres-ident of the Union who tends to be an instigator."Question 6 asked: "How did he/she get along with oth-ers?". Watts recorded Bauer as saying: "A troublemaker."Question 7 asked: "Why did he/she leave your employ?".(Underscoring appears in original.) Watts recorded: "lay-off."Question 8 asked: "How was his/her attendance?".Watts recorded: "acceptable." The answer to question 9, aninquiry of any financial or personal trouble which inter-fered with the candidate's work, is merely a dash. No testi-mony was elicited at the hearing with respect to the mean-ing of the dash or whether Bauer answered any questionson this point which are not recorded.I Bauer was in the hearing room at all times but was not called to testifyby any party.54 able." Murphy testified that he asked Watts wh v this Awasso. and Murphy said that Watts told him that Alexanderhad trouble getting along with people and had performanceproblems.4He also told Murphy that Alexander had beenpresident of the union at Obear-Nester.Watts. contradicting Murphy. testified that although hetold Murphy that the telephone check was unfavorable, hedid not recall telling Murphy why the telephone check wasunfavorable or show him the answers he recorded, and hisbest recollection was that Murphy did not ask him wlhv thereference was unfavorable.' In particular. Watts testifiedthat he did not tell Murphy the reason attached to Bauer'sanswer to question 10. advising any employer to avoid hir-ing Alexander.Murphy testified that he decided not to hire Alexanderbecause he followed a policy of not puisuing applicantswhere the reference check was unfavorable. He testifiedthat although Pfizer does not have an express or writtenpolicy of not hiring candidates with unfavorable referencechecks, it was his own policy to not pursue applicantswhere the telephone checks on references were unfavorableon the theory that Respondent does not want to hire "some-one else's problems" where there are other qualified appli-cants.In a prior sworn statement (G.C. Exh. 6), Murphy saidthat once he found that a prior employer would not rehirethe employee he no longer considered pursuing the em-ployee. If the employee is not reemployable by his old em-ployer, the prior employer's reason, including a refusal torehire because of union activities, is immaterial. In his testi-mony at the hearing, however, Murphy testified that if thereason were, for instance, the employee's union activity, hewould consider the reason material and would consider hir-ing the employee.On December 4, 1978, at Murphy's direction, Respon-dent sent a rejection letter to Alexander. Upon receipt ofthe letter Alexander telephoned Murphy and asked himwhat was wrong, and Murphy answered that Respondentwas "looking for a few good men," and that Alexandersimply "just didn't make it." When Alexander asked Mur-phy if Murphy had spoken to Alexander's supervisors asMurphy had said he would Murphy told him that he hadnot but instead had called the personnel department "onlyto verify the hiring date."Discussions and ConclusionsI conclude and find, in agreement with Personnel Man-ager Murphy, that Houston J. Alexander, employed byObear-Nester Glass Company for 19 years earning $278 perweek, having an "acceptable" attendance record, appar-ently having no financial or personal trouble which inter-fered with his work, and who had the advantage of possess-ing an industrial license was an applicant with impressivecredentials whom Respondent was desirous of hiring to fill'In a prior sworn statement to the Board. Murphy had said: "I don'trecall if he had a poor attendance or work record because this is not what Ibased my decision on."'A moment later Watts clearly testified that he did not tell Murphy whythe reference check was unfavorable.Question 10 asked: "Would you consider for re-employ-ment?". "Yes or No?". In the box marked "no" there is acheckmark and in answer to the further question "If not,why not?", Watts recorded the following: "Advise anycompany to stay away from him if you don't need furtherproblems."Alexander testified and it is not disputed that at no timein the 5 years preceding the end of his employment withObear-Nester was he ever warned or punished concerningthe quality or quantity of his work. It it further uncontestedthat Alexander was a member of Local 130, Bottle GlassBlowers Association of the United States and Canada,AFL-CIO, and was an officer of that organization for 9 to10 years. He ceased being vice president on or about Octo-ber 25, 1978, after about 2-1/2 years in the office. There isno contradiction that Alexander processed grievances onbehalf of unit employees at Obear-Nester and had an acri-monious relationship with Sharon Bauer, the industrial re-lations supervisor. One grievance filed by Alexander wasdirected at her personally with the request that she apolo-gize for certain conduct directed to Alexander. It is alsouncontested that Alexander, as part of his union duties,regularly remained at Obear-Nester's plant to process griev-ances and conduct investigations on behalf of Local 130 forseveral hours after his quitting time at 8 a.m.The evidence is also uncontested on this record that asidefrom the information it elicited from Bauer through Watts'November 28 phone call Respondent had no knowledge ofAlexander's union activities at Obear-Nester or the rela-tionship between Alexander and Supervisor Sharon Bauer.Nor is there any evidence that Respondent made any in-quiries concerning Alexander other than those which ap-pear on General Counsel Exhibit 3, and there is no evi-dence that Watts or any other Respondent's agent had anyfurther conversation with Bauer or with any other supervi-sor or other person at Obear-Nester Glass Company con-cerning Alexander's performance as an ex-employee or hisconduct as an officer or member of Local 130 of the GlassBlowers Union.It is also clear that Watts, in his conversation with Bauer,learned that Henry Lofton had been a Local 130 shop stew-ard. Watts testified that he concluded that Obear-Nester'sreference was unfavorable based solely on the responses toquestion 4 and 10: poor job performance, ability, and re-fusal to consider for rehire.Murphy's Testimony Concerning Alexander's ReferencesIt is uncontradicted that in the interview with AlexanderMurphy told Alexander that the results of his physical ex-amination and the reference check would determine if hewould be employed by Pfizer. Thereafter, Murphy toldWatts, as above noted, to conduct a phone reference checkon at least four candidates, including Alexander and Lof-ton, whom Murphy had interviewed and who had im-pressed Murphy.On November 29 Murphy, desiring the successful appli-cants to start work as soon as possible, asked Watts how thereference check had come out. Watts was standing in thedoor of Murphy's office at the time. Watts told him that thetelephone reference check on Alexander was "unfavor-PFIZER. INC55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDone of the three openings. Indeed, Murphy told Alexanderduring the interview following Alexander's statement thathe had an industrial license that: "I think we can use you."Therefore I conclude that Murphy was impressed withAlexander's classifications and would have hired him butfor the results of the reference check. Alexander, as an ap-plicant for employment, is protected against discriminationunder the Act. See Phelps Dodge Corporation v. N.L.R.B..313 U.S. 177 (1941).The complaint alleges that Respondent, in violation ofSection 8(a)(1) and (3) of the Act, refused to hire Alexanderbecause Obear-Nester Glass Company supplied an employ-ment reference describing Alexander as ineligible for rehireat Obear-Nester Glass Company because of his union ac-tivities. As noted in J. R. Sousa & Sons, Inc., 210 NI.RB982, 985 (1974), it is a rare case where there is direct evi-dence of a purpose to violate the statute. Rather, in order tosupply a basis for inferring discrimination, "it is necessaryto show that one reason for the refusal to hire] is that theemployee was engaged in protected activity. It need not bethe only reason but it is sufficient if it is a substantial ormotivating reason, despite the fact that other reasons mayexist." See N.L.R.B. v. Whiten Machine Works, 204 F.2d883, 885 (Ist Cir. 1953). In footnote 16 in J. R. Sousa &Sons, supra, the Board adopted the Administrative LawJudge's statement that the use of the word "solely" inN.L.R.B. v. The William J. Burns International DetectiveAgency, Inc., 406 U.S. 272 (1972), relating to discriminatorymotivation does not overcome the settled and frequentlycourt approved Board principle that a partial but signifi-cant discriminatory contributory factor is sufficient to taintthe conduct.'Again, in J. R. Sousa, supra, pp. 984-985: "We have beenrepeatedly told that the issue in cases of this type is not'whether there was a proper cause for the [refusal to hire]..but also, conceding such cause, whether the employeracted on it, or for reasons, prohibited by the Act. Onan v.N.L.R.B., 139 F.2d 728, 730 (8th Cir. 1944).' "Murphy testified that he relied on Watts' statement tohim that the report from Obear-Nester was unfavorable,that Obear-Nester refused to hire Alexander, and that as amatter of his own wisdom Murphy did not desire anotheremployer's problems regardless of the reason given if theemployer would not himself rehire the employee. The prioremployer's statement that he would not rehire the employeeis, on this record, according to Murphy's prior sworn state-ment, dispositive of Murphy's policy of not hiring the em-ployee. Again, in his testimony at the hearing he added anexception: except in cases where the employer discloses thatthe reason that the prior employer would not rehire theemployee would be illegal. In substance, Murphy testifiedthat that was not the case here because he relied on Watts'telling him only that Alexander had trouble getting alongwith other people and had performance problems. There is6 See fn. 16 in J. R. Sousa & Sons, supra, p. 985. It may also be arguablethat certain courts of appeal are adopting a more stringent rule for findingdiscriminatory motive where there are conflicting inferences to be drawnfrom an employer's conduct: Liberty Mutual Insurance Company v. N.L.R.B.592 F.2d 595 (Ist Cir. 1979): Coletti's Furniture, Inc. v. N.L.R.B., 550 F.2d1292, 1293-94 (Ist Cir. 1977); and Waterbury Community Antenna, Inc. v.N. LRB. (2d Cir. 1978), 587 F.2d 90.no doubt that such statements appeared on the documentwhich Watts prepared from his conversation with SharonBauer, but as noted above the Watts-Murphy testimony isin hopeless contradiction as to what Watts and Murphydiscussed. It is admitted that Watts told Murphy that Alex-ander had been president of Local 130 and that Obear-Nester would not rehire him. If Murphy's decision not tohire Alexander were based on his inability to get along withothers and with poor job performance I would have notrouble in finding that the evidence failed to show that Re-spondent was even partially propelled by a discriminatorymotive in refusing to hire Alexander. The conflicting testi-monies of Watts and Murphy and Murphy's prior swornstatement and self-contradiction do not permit that conclu-sion here.First, I find incredible Watts' testimony that he told Mur-phy merely that the result of the telephone reference checkwas unfavorable, and that Watts concluded that it was un-favorable solely on the basis of Bauer's statements concern-ing questions 4 and 10 without reference to the other Baueranswers. Again, it should be recalled that question 4 wasanswered, in substance, with Bauer saying that she couldnot "speak favorably" concerning Alexander's ability andjob performance and that in answer to question 10 Baueradvised "any company to stay away from him if you don'tneed further problems."Second, what I find particularly incredible in Watts' tes-timony is his bland assertion that although he told Murphyof the unfavorable response he did not tell Murphy why orshow him the answers, and most unbelievably that Murphydid not ask why. I find that it is incredible that Murphy,having been told by Watts that Alexander had been unionpresident and would not be considered for rehire, did notask about the answers and, in conjunction, did not ask tosee the answers.Indeed, Murphy contradicted Watts wherein Watts hadtestified that he did not tell Murphy why the reference checkwas unfavorable and did not show him the answers;whereas Murphy testified that although Watts did not tellhim why the telephone reference check was unfavorable, hetestified that he asked Watts why and that Watts told him. Iwould, of course, credit Murphy and discredit Watts inthat. Murphy, as an experienced personnel manager, wouldnormally ask why the reference check was unfavorable afterhis subordinate told him it was unfavorable. This would beparticularly true in the case of a candidate for employmentlike Alexander who favorably impressed Murphy and, hav-ing passed the physical exam, would have been hired butfor the reference check.Third, Murphy's prior statement contradicting the intelli-gence he had received from Watts states that he did notrecall if Watts had a poor attendance or work record.Watts, according to Watts' and Murphy's testimony, toldhim, inter alia, that Alexander had a poor work record ac-cording to Sharon Bauer's responses. Indeed, it is on thevery issue ("what do you think of his/her ability and jobperformance?"), that Watts said that he had made up hismind that Bauer's responses were unfavorable. Yet, since' Alexander's 19 years with Obear-Nester, which so impressed Murphy,did not apparently stir Watts to enquire into the bases for Obear-Nester'sforbearance in keeping an allegedly poor worker so long on the payroll.56 consider him for rehire was not to hire an applicant even itthe basis on which the prior employer acted was due to theapplicant's "union activities." Since the prior employer'spolicy of not rehiring in such a case would be illegal Re-spondent, by adopting such a policy with a blind eye, woulditself be adopting an unlawful policy. Cf. Si)ux (itrFoundr. 241 NLRB No. 68 (1979) (Member Jenkins con-curring). Murphy's prior sworn statement, the statement ofRespondent's chief personnel supervisor in the plant. is sub-stantive evidence. probative of Respondent's polico on hir-ing Alexander. Cf. 4lvin J. Bar, & Co., Inc.. 236 NLRB 242(1978). His change of position at the hearing comes too lateand is no more credible than the reasons he originally ad-vanced for rejecting Alexander.Respondent insists that its long plant history of freedomfrom unfair labor practice complaints and of active unionrepresentation among its several units of employees justifiesthe inference that its refusal to hire Alexander flowed fromMurphy's decision based on a benign motive, and that tohold otherwise is to have the Board substitute its idea ofpersonnel administration for Respondent's. See GoldenNugget, Inc.. 215 NLRB 50, 53 (1974) and cases cited.However, Murphy testified that he refused to hire Alex-ander because Respondent wanted to avoid taking on someother employer's "trouble." The precise issue is whetherthat avoidable "trouble," in Murphy's own evaluation. in-cluded in significant part Alexander's being a union "insti-gator" and "troublemaker." The evidence, including admis-sions in Murphy's prior statement, the testimonialcontradictions between Watts and Murphy. and the incon-sistencies between Murphy's testimony and his prior state-ment (all on issues relating to the reasons Respondent re-jected Alexander), lead me to the inference which I drawthat Respondent largely rejected Alexander because itwished to avoid a union troublemakersamong its employ-ees. Such motivation, though perhaps reasonable, is taintedand unlawful. See J. R. Sousa & Sons, supra. Evidence ofRespondent's lawful conduct elsewhere is not persuasivehere.CONCLUSIONS OF LAWI. Pfizer, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Bottle Glass Blowers Association of the United Statesand Canada, Local Union No. 130, AFL-CIO, hereincalled the Union, at all material times has been and is alabor organization within the meaning of Section 2(5) of theAct.3. Respondent, Pfizer, Inc., violated Section 8(a)3) and(I) of the Act on December 4, 1978, by refusing to hire anapplicant for employment, Houston J. Alexander, forwhom a job existed, because of his membership in and ac-tivities on behalf of the above-named labor organization.I Respondent's hiring of Henr Lofton, a known union steward at Obear-Nester, does not support an inference that Respondent rejected Alexanderfor lawful reasons. Certainly there is no evidence that L.ofton. lke Alex-ander, was known to Respondent as a union instigator or troublemaker.Lofton's references from Obear-Nester are not n eidence, though appar-entl) procured bS Watts.Murphy testified that Watts told him, in response to Mur-phy's question to him on November 29. that the reasonsthat the responses were unfavorable were that he had trou-ble getting along with others and performance problems, itis difficult to understand why Murphy would state underoath that he could not "recall if [Alexander] had a poorattendance or work record." These contradictions by Wattsand Murphy are destructive of their credibility and requirethe inference that the truth lies elsewhere.In short, I do not believe the substance of Murphy's orWatts' testimony, for it is clear to me that Murphy andWatts did discuss Bauer's responses (G.C. Exh. 3), and infact discussed the fact that Alexander. as an ex-officer ofthe Union, tended ". ..to be an instigator," and a "trouble-maker." There is no reasonable doubt in my mind that afterand because of this discussion Watts and Murphy decidednot to hire Alexander. I conclude, therefore, contrary toMurphy's and Watts' testimony, that one of the consider-ations which lead to Murphy's refusal on December 4,1978, to hire Alexander was, as alleged, Sharon Bauer'sstatement to Watts that Alexander "tended to be an instiga-tor" as ex-president of Local 130.Fourth, in reaching this result I am also mindful of thefact that every statement on General Counsel Exhibit 3 re-lating to Bauer's resonses to Watts' questions is vague and,at best, in conclusionary form except for one statement offact: the statement of fact being that Alexander was an ex-president of Local 130 who tends to be an instigator. Thus,with regard to the prior question, question 4, what Bauerthought about Alexander's ability and job performance, theanswer is in conclusionary form and quite evasive: "Cannotspeak favorably." With regard to how he got along withothers the response is "a troublemaker." The other conclu-sionary statement is merely the advice to stay away fromAlexander as an employee if Pfizer "did not need furtherproblems." The document, on its face and on balance,therefore shows that the one clear statement of fact regard-ing Alexander as a "troublemaker" or "instigator" is thathe was ex-president of the Union. In short, the documentnotes that Alexander's attendance was acceptable, that histermination of employment was as a "layoff," that he was a"troublemaker" (but does not say what type of trouble),that his ability on the job was not the subject of favorablecomment, but there was no specific type of unfavorablecomment mentioned. Again, the evidence on the basis ofGeneral Counsel Exhibit 3 shows a concentration and par-ticularization on only one element, that Alexander was aninstigator and troublemaker because of his status as ex-president of the Union.On the one hand, therefore,, in conformity with theBoard's rule in J. R. Sousa & Sons, supra, the credited evi-dence appears to be that at least one of the reasons thatRespondent did not hire Alexander was because of the ele-ment of union instigator appearing on General Counsel Ex-hibit 3. Under the Board's rule such a reason is sufficient totaint Respondent's motive in rejecting Alexander as a pro-bationary employee.Moreover, despite his testimony contradicting his priorsworn statement (G.C. Exh. 6), given in the presence of hisattorney, Murphy stated therein that Respondent's policyof not hiring an applicant whose prior employer would notPFIZER. INC.57 DECISIONS OF NATIONAL LABOR RELAFIONS BOARD4. The above unfair labor practices affect commerce andthe free flow of commerce.THI REMEI)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist from engaging in such conduct and takecertain affirmative action designed to effectuate the policiesof the Act.I have found that Respondent. in violation of Section8(a)(3) and (1) of the Act, unlawfully refused to hire Hous-ton J. Alexander. I shall recommend that Respondent offerhim immediate and full employment and that Respondentmake him whole for any loss of pay resulting from the dis-crimination against him, commencing December 4, 1978,by payment to him of a sum of money equal to the amounthe would have normally earned as wages from that dateuntil Respondent offers him initial employment as a proba-tionary employee. Backpay shall be reduced by net interimearnings and shall be computed on a quarterly basis in themanner proscribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).9Upon the basis of the above findings of fact, conclusionsof law, and the entire record in this proceeding and pursu-ant to Section 10(c) of the Act I hereby issue the followingrecommended:ORDERI'The Respondent, Pfizer, Inc., its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Bottle Glass BlowersAssociation of the United States and Canada, Local UnionNo. 130, AFL-CIO, herein called the Union, or any other'See, generally, Isis Plumbing & Hearing Co.. 138 NLRB 716 (1962).to In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.labor organization by refusing to hire or in any other man-ner discriminating in terms and conditions of employmentagainst an employee or applicant for employment becauseof his membership in, activities on behalf of; or sympathyfor the Union or any other labor organization.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policy of the Act:(a) Offer to Houston J. Alexander immediate employ-ment, without prejudice to his seniority or other rights andprivileges, dating from December 4, 1978, to the position ofprobationary employee or, if that position no longer exists,to a substantially equivalent position, and make him wholefor any loss of earnings he may have suffered as a result ofthe discrimination against him in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and other reports necessaryto analyze the amount of backpay due under the terms ofthis Order.(c) Post at its East St. Louis, Illinois, place of businesscopies of the attached notice marked "Appendix."" Copiesof the said notice, on forms provided by the Regional Di-rector for Region 14. after being signed by an authorizedrepresentative of Respondent, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by other materi-als.(d) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of receipt of this Order,what steps Respondent has taken to comply herewith.1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."58